USCA11 Case: 21-11636      Date Filed: 11/07/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11636
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PABLO FLORINTINO GARCIA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 5:19-cr-00481-LCB-HNJ-1
                   ____________________
USCA11 Case: 21-11636        Date Filed: 11/07/2022     Page: 2 of 2




2                      Opinion of the Court                21-11636


Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993)
(sentence appeal waiver will be enforced if it was made knowingly
and voluntarily); United States v. Bascomb, 451 F.3d 1292, 1297
(11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by
comments the court makes during sentencing”); United States v.
Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the
right to appeal includes waiver of the right to appeal difficult or
debatable legal issues or even blatant error).